Citation Nr: 1531891	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  05-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to December 1972, including in Vietnam from May 30, 1969 to March 28, 1970.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  Jurisdiction is otherwise with the Regional Office (RO) in Los Angeles, California.

The Veteran originally requested a hearing before a decision review officer (DRO) at the RO, but elected to instead appear at a January 2005 informal conference.

In January 2014, the Board remanded for development the issue of whether to reopen this claim.  In September 2014, the Board reopened the claim and remanded the issue on the merits.  The case now returns to the Board for appellate review.


FINDING OF FACT

Lumbar disc disease had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lumbar disc disease have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in a March 1993 statement that:

In 1965 while I was in boot camp at MCRD [Marine Corps Recruit Depot] San Diego, CA, I fell from a ladder falling to my back.  I was paralyzed and hospitalized with a trauma to my lower back....My doctors have related to me that the current back problems I have are in their belief a result of my initial injury in 1965.

Similarly, in July 1996 the Veteran wrote that "A back injury did occur while I was in boot camp in San Diego, I was placed in the Hospital for three days, paralyzed for one of those."  In September 2001 the Veteran likewise asserted that "I did in fact have a [back] problem in boot camp where I was hospitalized from a fall, in October of 1965."  The Veteran repeated this contention in September 2002.

In his February 2004 notice of disagreement, the Veteran stated that "I have the same [back] pain except for it being more severe now, that I had when I was Discharged."

At his February 2015 VA examination, the Veteran reported that his back pain began when he fell off of a ladder during boot camp, was aggravated during his combat deployment, and has persisted ever since.

In corroboration, the Veteran's son, a fellow service member, wrote in August 2007 that for as long as he can remember, the Veteran has had visible pain in his back.

The Veteran's treatment records reflect that he has had an ongoing back disability for many years.  The Board notes that, as the Veteran has acknowledged, he has also sustained multiple post-service back injuries.  In a September 2005 VA examination report, the examiner observed that the Veteran sustained post-service back injuries in the 1970's, 1981, and 1987.  In a February 2015 VA examination report, the examiner observed that the Veteran also sustained an L1 anterior wedge compression fracture from an automobile accident in 1992.  In July 1996, the Veteran explained that "The [post-service] car accident I had further injured my already weakened back."

With respect to the Veteran's diagnoses, in December 1987 a private physician, Dr. Lorman, observed that the Veteran had undergone a lumbar laminectomy that month.  In January 1993, another private physician, Dr. Mink, diagnosed the Veteran with bilateral intraforaminal protrusions of the L3-L4 disc, status-post left hemilaminectomy L4-L5 with degenerative disc disease, and status-post left hemilaminectomy L5-S1.

In December 1993, a VA clinician reviewed a magnetic resonance imaging (MRI) scan and diagnosed moderate degenerative osteoarthrosis of the lumbar vertebrae with main involvement at the level of L4-L5 and a narrowed joint space most likely due to discogenic disc degeneration; spina bifida occulta involving S1; and a wedge compression deformity of T12 most likely post-traumatic.  In October 1996, a VA examiner diagnosed chronic degenerative disc disease at L5-S1.  In July 2004, a VA clinician reviewed another MRI scan and diagnosed a fracture at T-12 and minimal narrowing of the L4-L5 disc.

The Board finds that the Veteran is competent to report on the onset of his low back disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  The Board further finds that the Veteran's reports of a low back disability during and since service are credible, based on their internal consistency over many years, the August 2007 statement of corroboration, and the April 2002 QTC examiner's determination that the Veteran is a "reliable historian."  As the Veteran has provided competent and credible evidence of ongoing symptoms since service for his diagnosed low back disorder, service connection is warranted.  38 C.F.R. § 3.303(a).

Although the Board acknowledges the negative nexus opinion in the Veteran's February 2015 VA examination, the Board finds that it warrants less probative weight than the aforementioned evidence because the examiner did not explain why the Veteran's lay statements were not credible, and relied instead on the absence of evidence in the Veteran's service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Nothing about the post-service accidents cited by the examiner demonstrates that the Veteran's reported in-service back injuries did not occur.

Indeed, where, as here, the Veteran asserts that he injured his back during combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed.Cir. 2012).  Here, the Veteran asserted at his February 2015 VA examination that his back pain began when he fell off of a ladder during boot camp, was aggravated during his combat deployment, and has persisted ever since.  The Veteran's combat service is established by his documented Combat Action Ribbon, and his back injury is consistent with the circumstances of his combat service in Vietnam.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar disc disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for lumbar disc disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar disc disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


